Citation Nr: 0127167	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  98-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, to include the question of the propriety of the 
reduction of the veteran's evaluation from 40 percent to 10 
percent.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and a neighbor.


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision, which 
reduced the veteran's rating evaluation for his service-
connected bilateral hearing loss from 40 to 10 percent, 
effective August 1, 1998.  The veteran perfected a timely 
appeal of this determination.

The veteran has also indicated in his October 1998 
Substantive Appeal (on VA Form 9, Appeal to the Board) that 
he is no longer claiming entitlement to service connection 
for dizziness secondary to his bilateral hearing loss.  
Therefore, this issue will not be addressed in connection 
with the current claim on appeal.

Lastly, this appeal was previously before the Board in July 
1999, at which time it was remanded to the RO.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 40 
percent evaluation, effective from September 12, 1994.  

2.  The 40 percent evaluation for the service-connected 
bilateral hearing loss had been in effect for less than five 
years at the time it was reduced, effective from August 1, 
1998.

3.  During the period from September 12, 1994 to July 31, 
1998, the veteran's bilateral hearing loss was manifested by 
Level VII hearing in the right ear and Level VI hearing in 
the left ear, which equated to no more than a 40 percent 
evaluation.

4.  The evidence of record indicates that the numeric 
designations were II and II in accordance with the February 
and October 1997 evaluations; V (right ear) and III (left 
ear) in accordance with the May 1997 evaluation; III and III 
in accordance with the February 1998 evaluation; and V (right 
ear) and IV (left ear) in accordance with the June 1998 
evaluation; which equate to no more than a 10 percent 
evaluation, at least from August 1, 1998 through June 9, 
1999.

5.  For the period from June 10, 1999, the evidence of record 
indicates that the veteran's bilateral hearing loss is 
currently manifested by exceptional patterns of hearing 
impairment with Level IX hearing in the right ear and Level 
VIII hearing in the left ear.  These numeric designations are 
based on the results of an audiological test conducted in 
June 1998 that indicate puretone threshold averages of 93 in 
the right ear and 86 in the left ear.  The June 1998 report 
is the most recent relevant, adequate examination of record.


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for bilateral 
hearing loss, by the RO rating decision of May 1998, is 
proper; and restoration of a 40 percent evaluation for such 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105, 
3.344(c) (2001); 38 C.F.R. §§ 4.3, 4.85 (Tables VI & VII), 
Diagnostic Code 6100 (1998); VAOPGCPREC 3-2000, slip op. at 
7-8, 65 Fed. Reg. 33422 (2000).

2.  An increased evaluation in excess of 10 percent for 
bilateral hearing loss is not warranted from August 1, 1998 
through June 9, 1999.  38 U.S.C.A. §§ 1155, 5107, 5110(g) 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.85 (Tables 
VI & VII), Diagnostic Code 6100 (1998 & 1999); VAOPGCPREC 3-
2000, slip op. at 7-8, 65 Fed. Reg. 33422 (2000).

3.  A 50 percent evaluation for bilateral hearing loss is 
warranted from June 10, 1999.  38 U.S.C.A. §§ 1155, 5107, 
5110(g) (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 
4.86(a) (Table VIa), Diagnostic Code 6100 (2001); VAOPGCPREC 
3-2000, slip op. at 7-8, 65 Fed. Reg. 33422 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As an initial matter, the Board notes that, during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 2000) was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  The new law applies to claims filed 
on or after the date of law's enactment, as well as to claims 
filed before the date of law's enactment, and not yet finally 
adjudicated as of that date.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
new law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim; they include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim; and they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended); 66 Fed. Reg. 45,620 (to be codified as 
amended at 38 C.F.R. §§  3.102, 3.159(b)-(c)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In an October 1997 
letter, the RO informed the veteran at the time it proposed 
to reduce his disability evaluation from 40 percent to 10 
percent that he could submit evidence to show why a reduction 
should not be done.  In response to the RO's notice, the 
veteran submitted copies of his own private audiological 
examinations.

The record reflects that VA has also met its duty to assist 
in the development of the veteran's claim.  Shortly after the 
RO's proposal to reduce the veteran's rating, the veteran, in 
January 1998, was scheduled for an RO hearing.  The veteran 
also underwent two VA examinations in February 1998 and 
September 1999 for purposes of assessing whether a rating 
reduction for the veteran's service-connected hearing loss 
would be proper.  The veteran's service medical records were 
obtained and associated with the claims folder, and they 
appear to be intact.  The RO has also obtained copies of the 
veteran's VA examination reports in addition to copies of his 
private audiological examination reports.  The veteran has 
not alleged that there are any additional medical records 
related to his claim that VA has not already obtained, and 
indeed the Board is unable to identify any such evidence.  
Thus, adjudication of this appeal without remand to the RO 
for additional consideration under the new law poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claim of 
entitlement to an increased rating for bilateral hearing 
loss, to include the question of the propriety of the 
reduction of the veteran's evaluation from 40 percent to 10 
percent, is ready for appellate review.

Factual Background

The veteran had active military service from November 1944 to 
July 1946.  His induction examination in November 1944 
reflects that the veteran had 15/15 hearing in both his left 
and right ear.  On the occasion of the veteran's discharge 
examination, dated in July 1946, his whispered voice test for 
both his left and right ear was 15/15.  In regards to disease 
and defects of the ears, the following was noted "large 
perforation right tinnitus and scarred left tinnitus."

In September 1994, the veteran submitted a copy of his 
private audiological report, dated September 12, 1994, which 
disclose test results that indicated puretone thresholds, in 
decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
50
50
65
LEFT
35
35
30
45
55

Based on a W-22 word list, the speech audiometry indicated 
speech discrimination scores of 84 percent in the right ear 
and 96 percent in the left ear.

In early February 1995, the veteran underwent a VA 
audiological examination.  On audiological evaluation, the 
puretone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
60
70
LEFT
45
50
45
55
60

The veteran had an average puretone decibel loss of 61 in the 
right ear and of 53 in the left ear, at 1,000, 2,000, 3,000, 
and 4000 Hertz, respectively.  Based on the Maryland CNC word 
list, the speech recognition scores were 44 percent in the 
right ear and 64 percent in the left ear.

In late February 1995, the veteran submitted a claim for 
entitlement to service connection for bilateral hearing loss.  
He indicated that he had been exposed to explosions and 
gunfire during service.  The veteran also indicated that he 
had been evaluated at the VAMC located in Bath, New York, and 
he advised that he would be receiving a hearing aid for his 
right ear.

In July 1995, service connection for bilateral hearing loss 
was granted.  A zero percent (noncompensable) evaluation was 
assigned for this disability, effective October 4, 1993 to 
September 11, 1994.  A 40 percent evaluation was assigned, 
effective from September 12, 1994, based on the results 
indicated in the September 1994 audiological report, and 
those of the February 1995 VA audiological evaluation.

In March 1997, the veteran submitted a new claim for an 
increased rating for his service-connected bilateral hearing 
loss.  In conjunction with this claim, the veteran submitted 
a copy of a private audiological report, dated in February 
1997, which disclose test results that indicated puretone 
thresholds, in decibels, of:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
60
80
95
76
LEFT
60
45
70
80
64

Based on a W-22 word list, the speech audiometry indicated 
speech discrimination scores of 100 percent in each ear.

In May 1997, the veteran underwent a VA audiological 
examination for purposes of evaluating his service-connected 
bilateral hearing loss.  On audiological evaluation, the 
puretone thresholds, in decibels, were recorded as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
75
70
80
95
80
LEFT
70
65
75
75
71







Based on the Maryland CNC word list, the speech recognition 
scores were 80 percent in the right ear and 84 percent 
correct in the left ear.

In October 1997, the RO proposed to reduce the disability 
rating for the veteran's bilateral hearing loss from 40 
percent to 10 percent disabling.  By a letter, dated in 
October 1997, the veteran was notified of the proposed 
reduction and was given the opportunity to submit additional 
evidence and request a hearing.

In January 1998, the veteran provided testimony regarding his 
bilateral hearing loss.  At this time, he expressed great 
dissatisfaction with the proposed rating reduction to 10 
percent.  The Hearing Officer expressed her belief that a 
distinct discrepancy existed, in that the veteran's bilateral 
hearing loss disability, which was at one time 
noncompensable, immediately increased to 40 percent 
disabling.

In January 1998, the veteran also submitted a private 
audiological report, which was dated in October 1997.  A 
review of this report discloses test results that indicated 
puretone thresholds, in decibels, of:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
65
80
90
76
LEFT
70
55
70
75
68







The speech audiometry indicated speech discrimination scores 
of 96 percent in the right ear and 100 percent in the left 
ear. 

In February 1998, the veteran underwent a VA audiological 
examination.  A review of this report reflects test results 
that indicated puretone thresholds, in decibels, of:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
70
75
80
95
80
LEFT
75
65
75
75
73







The speech audiometry indicated speech recognition scores of 
88 percent in the right ear, and 84 percent in the left ear.

In a May 1998 rating action, the RO implemented the reduction 
in the rating from 40 percent to 10 percent for bilateral 
hearing loss under 38 C.F.R. §§ 4.85, 4.87 (Tables VI & VII), 
Diagnostic Code 6101 (1998), effective August 1, 1998.

In August 1998, the RO received the veteran's Notice of 
Disagreement, at which time he included an additional private 
audiological report, dated in June 1998.  A review of this 
private report reflects that the test results indicated 
puretone thresholds, in decibels, of:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
90
85
90
105
93
LEFT
80
75
95
95
86







Based on a W-22 word list, the speech audiometry indicated 
speech discrimination scores of 80 percent in the right ear 
and 84 percent in the left ear.

In September 1999, the veteran was given a VA audiological 
examination.  Based on the audiologic test results and a 
review of the claims file, the VA examiner, in September 
1999, provided the following summary with respect to the 
veteran's current level of hearing loss disability.  First, 
the examiner noted that the veteran's discharge physical 
examination showed good hearing, but noted that puretones 
were not available at that time.  She also noted that the 
1946 discharge examination showed "[large perforation right 
tinnitus scarred left tinnitus]," and that the April 1965 
records suggested a high frequency hearing impairment.  
According to the examiner, the VA compensation and pension 
examination that was last completed in February 1998, tended 
to suggest a significant decline from 1965.  She further 
explained that it was likely that loud gunfire could be the 
cause of perforations, and concluded that if the veteran was 
exposed gunfire, the noise could cause acoustic trauma, which 
could lead to a progressive decline in hearing.

Second, the VA examiner went on to note that inconsistencies 
existed with regards to the veteran's current level of 
hearing loss, particularly in regards to his September 1999 
audiologic test results.  Specifically, the examiner noted 
that the diagnostic and clinical test results showed pure 
tone air conduction that suggested severe to profound hearing 
impairment, which was not consistent with previous testing or 
with bone conduction results.  The examiner explained that, 
while the inconsistency would suggest that the veteran is 
hearing impaired, the May 1997, October 1997, and February 
1998 audiograms were a more realistic estimate of the 
veteran's hearing.  Regarding the speech testing, the 
examiner noted that the veteran's claimed inability to 
understand any words during speech testing was not consistent 
with his good speech discrimination scores from previous 
tests.  In support of this finding, the examiner observed 
that prior to the September 1999 evaluation, the veteran had 
called the examiner on the telephone, and he advised that he 
would be late for his examination.  According to the 
examiner, during this telephone conversation, the veteran 
appeared to have no difficulty understanding the 
conversation.  However, during his September 1999 
examination, the veteran claimed he could not understand any 
of the words during speech testing.  The examiner concluded 
that since the veteran was subjectively able to follow a 
conversation while wearing his hearing aids, it was not 
consistent with a lack of response to speech during 
examination, (in particular) when the volume was increased.

Finally, the examiner's supervisor also made a notation in 
reference to the veteran's September 1999 audiological 
evaluation.  She noted that she concurred with the summary of 
the audiologic test results regarding the veteran's 
communication abilities.  She noted that she had also spoken 
with the veteran in a room, and that he had had no difficulty 
understanding her.  She explained that she had purposely 
covered her mouth and turned away from the veteran so that he 
could not speechread.  According to the supervisor, while the 
veteran was hearing impaired, she did not believe that it was 
to the degree reported in September 1999.  Instead, she 
believed that the degree of the veteran's hearing impairment 
was more like that of the October 1997 (private) audiological 
test results.

Applicable Law

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The RO must then advise the 
veteran of the proposed rating and give the veteran 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final action and the award is to be reduced 
or discontinued effective the last day of the month in a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  See 38 C.F.R. § 3.105(e) 
(2001).

In the present case, by rating decision dated October 1997, 
the RO proposed a reduction from 40 percent to 10 percent, 
and the veteran was advised of the same.  Within the 60-day 
period, the veteran submitted a private audiogram report, 
testified at an RO hearing, and underwent a VA compensation 
examination.  After review of the additional evidence which 
was submitted, the RO took final rating action in May 1998.  
At that time, the RO reduced the veteran's disability 
evaluation to 10 percent, effective August 1, 1998.  
Consequently, the record establishes that the RO complied 
with all procedural requirements set forth in 38 C.F.R. 
§ 3.105(e).

Provisions (a) and (b) of 38 C.F.R. § 3.344 should be applied 
in reduction cases involving an evaluation that continued at 
the same level for five years or more, and section (c) should 
be applied in cases where the RO reduces an evaluation that 
was in effect for less than five years.  In this case, the 
veteran's 40 percent evaluation for bilateral hearing loss 
was in effect for less than five years (September 1994 to 
August 1998), and therefore section (c) is applicable.  
Pursuant to 38 C.F.R. § 3.344(c), reexaminations disclosing 
improvement of a condition warrant a reduction in the 
evaluation assigned the condition.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  The 
schedule is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Court has held that assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed. Reg. 
25202, 25209 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech.  38 C.F.R. § 4.87 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  
Audiometric test results can be translated into a numeric 
designation ranging from Level I to Level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The Schedule for Rating Disabilities 
(hereafter Rating Schedule) establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids.  38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
to 6110 (1998).

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85 (2001).

Also for application is the newly enacted 38 C.F.R. § 4.86, 
for exceptional patterns of hearing impairment.  Thereunder, 
(a) when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or TableVIa, whichever results in the higher numeral.  
Each ear will be evaluated separately; and (b) when the 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Tables VI-VII are unchanged.  
38 C.F.R. § 4.86 (2001).

IV.  Analysis.

In considering the propriety of the reduction first, the 
Board observes that the RO granted the veteran's claim of 
service connection for bilateral hearing loss in a July 1995 
rating decision.  A 40 percent rating was assigned for this 
disability, effective from September 12, 1994.  This 
determination was based on VA and private audiological 
reports, dated in September 1994 and February 1995, which 
showed that the veteran was found to have high frequency 
sensorineural bilateral hearing loss; and was based on the VA 
audiologic test results, dated in February 1995, which 
revealed that the veteran was found to an average puretone 
threshold of 61 in the right ear and of 53 in the left ear, 
with a speech discrimination score of 44 percent in the right 
ear and of 65 percent in the left ear.  Such audiological 
test results translated to numeric designations of level VII 
in the right ear and of level VI in the left ear.  As a 
result, the RO determined that the degree of disability 
contemplated by these numeric designations (VII & VI) met the 
criteria for a 40 percent evaluation, under 38 C.F.R. 
§§ 4.85, 4.87 (Tables VI & VII), Diagnostic Code 6104 (1995), 
for the service-connected bilateral hearing loss.  However, 
in a May 1998 rating decision, the RO reduced the disability 
evaluation for the veteran's bilateral hearing loss from 40 
to 10 percent, effective from August 1, 1998.

A review of the evidence of record, at the time of the 40 
percent rating award and subsequent to the February 1995 VA 
examination, discloses that the veteran has undergone six 
additional audiological examinations to include three private 
examinations that occurred in February 1997, October 1997, 
and June 1998, and three VA examinations that occurred in May 
1997, February 1998 and September 1999.

In assessing the appropriate weight to be given to the 
relevant clinical evidence of record, the Board observes that 
during the veteran's most recent VA examination in September 
1999, the examining audiologist noted that inconsistencies 
existed with regards to the veteran's degree of hearing 
impairment, particularly as it related to his September 1999 
puretone threshold results.  In this context, the examining 
audiologist observed that the puretone air conduction results 
were not consistent with previous testing or with the bone 
conduction results.  The audiologist opined that while this 
inconsistency (in the September 1999 puretone thresholds 
results) was indicative of significant hearing impairment, 
the results from the audiograms in May 1997, October 1997, 
and February 1998, reflected a more realistic estimate of the 
veteran's hearing.

In addition, both the examining audiologist and her 
supervisor concluded that the September 1999 speech test 
results were also inconsistent with the veteran's "real 
world" performance.  In the opinion of the examining 
audiologist, the veteran's subjective ability to follow 
conversation while wearing his hearing aids was not 
consistent with "no response" to speech during examination, 
in particular when the volume was increased.  The supervising 
audiologist corroborated the examiner's opinion.  According 
to the supervisor, while she agreed that the veteran was 
hearing impaired, she did not believe it was to the degree 
indicated on the September 1999 report, and opined that the 
results from the October 1997 (private) audiological 
examination were reflective of the veteran's degree of 
hearing impairment.

Since the VA audiologists have determined that neither the 
puretone threshold results nor speech audiometry scores, as 
reflected in the September 1999 report, are a realistic 
measure of the veteran's degree of hearing impairment, the 
Board finds that the September 1999 examination is inadequate 
for rating purposes, and, hence, it has no probative value 
regarding the veteran's current claim.  See, e.g., Powell v. 
West, 12 Vet. App. 31, 34-35 (1999) (When the most recent 
examination of record is inadequate, it is not controlling 
for rating purposes).  However, the remaining examinations, 
which adequately reveal the current state of the veteran's 
bilateral hearing loss, as well as at the time of the rating 
reduction, have been given ample consideration.  Id; see also 
Schafrath v. Derwinski, 1 Vet. App. at 595.

Moreover, in accordance with Karnas, the Board has considered 
the veteran's current claim in light of both the former and 
revised schedular rating criteria for hearing impairment, in 
order determine the extent to which each set of rating 
criteria may be favorable to the veteran in this case.  See 
Karnas v. Derwinski, supra.

In this context, there are five relevant, adequate 
audiological examinations of record, dated between February 
1997 to June 1998.  These clinical data reflect that the 
results of audiological testing by a private physician in 
February 1997 indicated an average puretone decibel loss of 
76 in the right ear and of 64 in the left ear, with speech 
discrimination scores of 100 percent in each ear.  The 
results of a VA audiological test conducted in May 1997 
revealed an average puretone decibel loss of 80 in the right 
ear and of 71 in the left ear, with a speech discrimination 
score of 80 percent in the right ear and of 84 percent.  The 
private audiologic test results in October 1997 indicated an 
average puretone decibel loss of 76 in the right ear and of 
68 in the left ear, with a speech discrimination score of 96 
percent in the right ear and of 100 percent in the left ear.  
The audiometric testing conducted by the VA in February 1998 
indicated an average puretone decibel loss of 80 in the right 
ear and of 73 in the left ear, with a speech discrimination 
score of 88 percent in the right ear and of 84 percent in the 
left ear.  Lastly, the results of audiological testing by a 
private physician in June 1998 reflect an average puretone 
decibel loss of 93 in the right ear and of 86 in the left 
ear, with a speech discrimination score of 80 percent in the 
right ear and of 84 percent in the left ear.

As previously noted, under the former and amended criteria at 
38 C.F.R. § 4.85, Tables VI & VII (1998 & 2001), hearing 
impairment is evaluated based upon the average puretone 
decibel loss and the percent of speech discrimination.  These 
values are then translated into a numerical designation in 
order to evaluate the degree of disability. The numeric 
designations are II and II in accordance with the February 
and October 1997 examinations, and equate to a noncompensable 
(zero percent) evaluation under Table VII (of the former and 
amended criteria).  The numeric designation are V and III in 
accordance with the May 1997 VA examination, and equate to a 
10 percent evaluation under Table VII (of both the former and 
amended criteria).  The numeric designations are III and III 
in accordance the February 1998 examination, and equate to a 
noncompensable evaluation under Table VII (of both the former 
and amended criteria).  The numeric designations are V and VI 
in accordance with the June 1998 examination, and equate to a 
10 percent evaluation under Table VII (of both the former and 
amended criteria).  Accordingly, these provisions of the 
former and amended criteria would not result in a more 
favorable outcome of the veteran's claim.

Notably, the revised regulation further provides for 
application of Table VIA "when indicated under the 
provisions of § 4.86 [2001]."  Here, in the instant case, 
the audiologic results for the right ear derived from the 
February 1997 examination, and the results for both ears 
contained in each of the audiological examinations dated 
between May 1997 and June 1998, do indicate that the veteran 
had puretone thresholds of 55 decibels or more at each of the 
four frequencies (1000, 2000, 3000, and 4000 Hertz).  
Consequently, the newly enacted 38 C.F.R. § 4.86(a) (2001), 
for exceptional patterns of hearing impairment, based only on 
the puretone threshold average, is for consideration in this 
case.

Applying this provision of the amended criteria only, the 
numeric designation is VI for the right ear in accordance 
with the February 1997 examination.  38 C.F.R. § 4.86(a), 
Tables VI & VIA.  When level VI (right ear) is combined with 
level II (left ear), based on that same examination, these 
numeric designations equate to a 10 percent evaluation under 
Table VII (of the amended criteria).  As for both ears, the 
numeric designations are VII and VI in accordance with the 
May 1997 examination, and equate to a 30 percent evaluation 
under Table VII (of the amended criteria).  The numeric 
designation are VI and V in accordance with the October 1997 
examination, and equate to a 20 percent evaluation under 
Table VII (of the amended criteria).  The numeric designation 
are VI and VI in accordance with the February 1998 
examination, and equate to a 20 percent evaluation under VII 
(of the amended criteria).  Lastly, the numeric designations 
are IX and VII in accordance with the June 1998 examination, 
and equate to a 50 percent evaluation under VII (of the 
amended criteria).

Although the new criteria at 38 C.F.R. § 4.86(a) are more 
favorable to the veteran in this case, the effective date 
rule established by 38 U.S.C.A. § 5110(g) (West 1991) 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law and regulation.  See 
id. at § 5110(g); VAOPGCPREC 3-2000.  In other words, with 
regards to the propriety of the rating reduction, the 
effective date for restoring (or assigning) any rating, 
ranging from 20 percent to 50 percent, for the veteran's 
bilateral hearing loss "pursuant to" the newly enacted 
§ 4.86(a), may be no earlier that June 10, 1999, the 
effective date of the liberalizing regulation.  Thus, because 
the June 1999 effective date is well after the veteran's 
initial appeal to restore the 40 percent rating currently at 
issue, the application of the liberalizing regulation, which 
was adopted during the pendency of this appeal, cannot 
benefit the veteran in this case at anytime prior to June 10, 
1999.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
More specifically, the newly enacted § 4.86(a) does not apply 
to render the veteran entitled to restoration of a 40 percent 
rating for his bilateral hearing loss at anytime prior to 
June 10, 1999.  See DeSousa v. Gober, supra.  See also 
38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  As a result, the 
Board must conclude that the reduction in rating from 40 
percent to 10 percent was warranted, based on the facts of 
this case and the application of those facts to schedular 
criteria in effect prior to June 10, 1999.  Accordingly, the 
veteran is not entitled to restoration of the 40 percent 
evaluation for his service-connected bilateral hearing loss.

Next, the Board must determine whether an evaluation in 
excess of the currently assigned 10 percent is warranted 
under applicable schedular criteria.  The Board must 
emphasize that while the veteran's bilateral hearing loss was 
never shown by the evidence of record to be more than 10 
percent disabling when applying the criteria in effect prior 
to June 1999, the application of the amended criteria at 
38 C.F.R. § 4.86(a), has resulted in a more favorable rating 
for the veteran.  Specifically, under these amended criteria, 
the test results indicated in the June 1998 (private) 
audiological examination translate to numeric designations of 
level IX for the right ear and of level of VIII for the left, 
and equate to a 50 percent rating.  Thus, in accordance with 
38 U.S.C.A. § 5110(g), the Board determines that an increased 
evaluation in excess 10 percent for bilateral hearing loss is 
not warranted, at least for the period prior to June 10, 
1999; and that a 50 percent evaluation is warranted for the 
period from June 10, 1999.  38 C.F.R. §§ 4.85 (1998 & 2001).

Finally, while there is evidence in the record of an increase 
in the level of the veteran's bilateral hearing loss under 
applicable schedular criteria, there is no evidence of an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization, as to warrant referral 
of the case to the appropriate VA officials for consideration 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  In this regard, 
the evidence of record does not reflect that the veteran's 
bilateral hearing loss has recently required hospitalization.  
Although the veteran's bilateral hearing loss may cause him 
some impairment in his daily activities, there is nothing to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
bilateral hearing loss.  Therefore, in the absence of such 
factors, the Board determines that the criteria for 
submission of extraschedular consideration are not met.  Id.


ORDER

The reduction of the disability evaluation for bilateral 
hearing loss, by the RO rating decision of May 1998, is 
proper; and restoration of a 40 percent evaluation for such 
disability is denied.

An increased evaluation in excess of 10 percent for bilateral 
hearing loss is denied, for the period from August 1, 1998 
through June 9, 1999.

A 50 percent evaluation for bilateral hearing loss is 
granted, for the period from June 10, 1999.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

